Shepeey, C. J.
-An opinion has been recently drawn in *340the case of *Dole v. Lincoln, pending in the county of Kennebec, in which the law respecting donations inter vivos, as well as respecting donations mortis causa, has been examined.
According to the conclusions therein stated, the gift must be absolute and irrevocable, and the donor must part with all present and future dominion over it, to constitute a valid donation inter vivos. According to the testimony in this case, it was to become the property of the donee absolutely, only in case of the death of the donor. It cannot, therefore, be sustained as a valid gift inter vivos.
Nor can it be sustained as a donatio mortis causa, for it was not given in contemplation of the near approach of death.
The peculiar circumstances of- the case, must not be allowed to weaken the established rules of law. The instructions were erroneous. Exceptions sustained, verdict set aside, and new trial granted.

 Published in a subsequent page of this volume.